Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  December 30, 2014                                                  Robert P. Young, Jr.,
                                                                                Chief Justice

                                                                      Michael F. Cavanagh
                                                                      Stephen J. Markman
  148317-23(76)                                                           Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                       David F. Viviano,
            Plaintiff-Appellee,                                                      Justices


  v                                            SC: 148317
                                               COA: 308104
                                               Oakland CC: 2011-236622-FH
  BARBARA MIRA JOHNSON,
             Defendant-Appellant.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                            SC: 148318
                                               COA: 308105
                                               Oakland CC: 2011-236623-FH
  ANTHONY JAMES AGRO,
             Defendant-Appellant.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                            SC: 148319
                                               COA: 308106
                                               Oakland CC: 2011-236624-FH
  RYAN MICHAEL FLEISSNER,
             Defendant-Appellant.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                            SC: 148320
                                               COA: 308109
                                               Oakland CC: 2011-236625-FH
  BARBARA JEAN AGRO,
             Defendant-Appellant.
  _________________________________________/
                                                                                                               2


PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellee,
v                                                                 SC: 148321
                                                                  COA: 308110
                                                                  Oakland CC: 2011-236626-FH
RYAN DANIEL RICHMOND,
           Defendant-Appellant.
_________________________________________/

PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellee,
v                                                                 SC: 148322
                                                                  COA: 308111
                                                                  Oakland CC: 2011-236627-FH
MATTHEW CURTIS,
           Defendant-Appellant.
_________________________________________/
PEOPLE OF THE STATE OF MICHIGAN,
          Plaintiff-Appellee,
v                                                                 SC: 148323
                                                                  COA: 308113
                                                                  Oakland CC: 2011-236628-FH
NICHOLAS AGRO,
           Defendant-Appellant.
_________________________________________/

       On order of the Court, the motion for reconsideration of this Court’s June 11, 2014
order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 30, 2014
       d1215
                                                                             Clerk